     Case 2:17-cv-02651-GMN-EJY Document 59 Filed 10/22/19 Page 1 of 16



 1 Mark A. Hutchison (4639)
   Jacob A. Reynolds (10199)
 2 Piers R. Tueller (14633)
   HUTCHISON & STEFFEN, PLLC
 3
   Peccole Professional Park
 4 10080 West Alta Drive, Suite 200
   Las Vegas, Nevada 89145
 5 Telephone: (702) 385-2500
   Fax: (702) 385-2086
 6 mhutchison@hutchlegal.com
   jreynolds@hutchlegal.com
 7
   ptueller@hutchlegal.com
 8
   Samuel Castor (11532)
 9 Anne-Marie Birk (12330)
   SWITCH, LTD.
10 7135 South Decatur Blvd.
   Las Vegas, Nevada 89118
11
   Telephone: (702) 444-4111
12 sam@switch.com
   abirk@switch.com
13
   Attorneys for Plaintiff
14

15                          UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
16
   SWITCH, LTD., a Nevada limited liability       CASE NO. 2:17-cv-02651-GMN-EJY
17 company,

18
                         Plaintiff,               REPLY IN SUPPORT OF SWITCH,
19                                                LTD.’S MOTION TO EXTEND
      vs.                                         DEADLINES FOR DISCLOSURE OF
20                                                EXPERTS AND EXPERT REPORTS
   STEPHEN FAIRFAX; MTECHNOLOGY; and
21 DOES 1 through 10; ROE ENTITIES 11 through     (FIRST REQUEST)
22 20, inclusive,

23                       Defendants.

24

25 ///

26 ///

27 ///

28 ///

                                              1
     Case 2:17-cv-02651-GMN-EJY Document 59 Filed 10/22/19 Page 2 of 16



 1
      1. Reply.
 2               It is therefore undisputed:
 3
                          − Defendants have not produced a single document during the long two-years
 4                          period of discovery in this case;
 5                        − Switch has produced several hundred pages of documents in both its initial
 6                          disclosures, supplemental disclosures, and in discovery responses; and

 7                        − Switch’s underlying request for an extension of the deadline, was filed in
                            advance of the disclosure deadline, and months before the close of fact
 8                          discovery in this case is scheduled to close.
 9               Defendants have no reason, none for why they have failed to identify a single discoverable
10 document in this case in their initial disclosures. Defendants have no reason, none, for why they

11 have failed to supplement their initial disclosures. In fact Defendants blame Switch for their lack

12 of document production and all issues regarding the lack of a protective order on Switch. That is

13 the crux of the opposition, i.e. it is Plaintiff’s fault that have Defendants never produced

14 documents.
            Now Defendants act as if it is entirely unreasonable to suggest that Plaintiff should have
15
   to produce an expert report in a trade secret misappropriation case without a single disclosure or
16
   document production from Defendants, despite the fact that discovery requests were due months
17
   ago and since initial disclosures were due over one year ago on June 24, 2018.1 Gamesmanship
18
   should not carry the day here. The Court should simply continue the discovery deadlines after
19
   fact discovery has closed to negate Defendants’ strategy of continuing to withhold documents.
20
            Defendants highlight the fact that this lawsuit has been ongoing for over two years.
21
   However, Defendants fail to accept their part in any issues or delays in this case. That is to say,
22
   in spite of Switch’s own document production – thereby allowing Defendants the ability to review
23 and prepare its own expert report – Defendants have not produced any documents.2 The lack of

24 mutual disclosure of documents is the definition of prejudicial behavior on Defendants’ part. The

25 recent addition of Hutchison & Steffen, PLLC as litigation counsel supports Switch’s request for

26

27
      1
          See Dkt. 45 and 31, Section 2 Pre-Discovery Disclosures; see also, Declaration of Piers R. Tueller, attached as
28 Exhibit 1 at ¶3.
      2
          Tueller Declaration at ¶4.
                                                                 2
     Case 2:17-cv-02651-GMN-EJY Document 59 Filed 10/22/19 Page 3 of 16



 1
      an extension of the deadlines to disclose experts and expert reports until after fact discovery to
 2 prevent further gamesmanship.

 3            As stated by Switch in its underlying Motion, this is the first time that either party in this
 4 case has requested that discovery deadlines be moved independently of the other dates included

 5 in the scheduling order. However, all discovery dates have been moved twice in the past upon a

 6 stipulation by the parties to the same. They have also been moved once following Switch’s

 7 unopposed motion to extend discovery deadlines. Switch would ask the Court to consequently

 8 grant its Motion and extend the relevant discovery deadlines.

 9 A.         Defendant’s complete failure to disclose documents constitutes good cause to extend
              deadlines, or a negative inference.
10
              The purpose of the litigation/discovery process is the flush-out all issues, talk to all
11
      relevant parties and witnesses, and review all relevant documents in order to determine the precise
12
      conflict to address and/or for the parties to determine if an amicable settlement can be reached.3
13
      These tasks require time and often necessitate the amending of deadlines and scheduling in
14
      accordance with Fed. R. Civ. P. 16. The “good cause” standard has been specifically chosen over
15
      other more burdensome standards.4 Defendants’ complete failure to produce a single document
16
      materially affects Switch’s ability to produce an expert report.
17            Switch has been requesting Defendants’ documents for months but to no avail.5
18 Defendants not producing responsive documents is good cause for Switch’s request to the Court

19 and establishes that it would be unreasonable to require Switch to be held to the discovery
20 deadline.6 Defendants’ Opposition lacks any legal authority to show that its absence of document

21 production does not establish good cause to continue the deadlines, or that its wholesale failure

22 to produce documents is anything but prejudicial to Plaintiff’s case.

23    3
        See Hickman v. Taylor, 329 U.S. 495, 507 (1947) (Recognizing that discovery procedures are intended to equalize
      the parties' knowledge of the facts underlying the controversy); see also, Holtzoff, A Judge Looks at the Rules, in
24    1957 FEDERAL RULES OF CIVIL PROCEDURE AND TITLE 28 U.S. CODE JUDICIARY AND JUDICIAL
      PROCEDURE 9-11; Ragland, Discovery Before Trial 260 (1932) (The discovery devices may serve to define the
25    crucial issues within by pinpointing the contentions toward which each party is marshalling his strongest proof.
      Clear delineation of the issues will enable counsel to present evidence more efficiently, which should assist the
26    judge and jury in understanding the basic questions involved).
      4
        Fed. R. Civ. P. 16 Advisory Committee Notes 1983 Amendment Subdivision (b).
27    5
        See Dkt. 55, Exhibit 3 at ¶¶6-9.
      6
        Derosa v. Blood Sys., Inc., No. 2:13-CV-0137-JCM-NJK, 2013 WL 3975764, at *1 (D. Nev. Aug. 1, 2013)
28    (internal citations omitted).

                                                              3
     Case 2:17-cv-02651-GMN-EJY Document 59 Filed 10/22/19 Page 4 of 16



 1
              Defendants’ reliance on Johnson v. Mammoth Recreations, Inc., 975 F.2d 604, 609 (9th
 2 Cir. 1992) only serves to support Switch’s position. Unlike some rules of civil procedure that

 3 focus on a party’s bad faith and the prejudice to the opposing party, here the applicable “good

 4 cause” standard considers the diligence of the party seeking the extension.7 A district court may

 5 modify a pretrial schedule “if it cannot reasonably be met despite the diligence of the party

 6 seeking the extension.”8 The focus of the inquiry is upon the moving party’s reasons for seeking

 7 modification.9 In Johnson, the moving party, Johnson, was woefully deficient in his litigating his
        10                                                                         11
 8 case. Johnson had sought to amend his complaint to include the proper defendant. The district

 9 court found that Johnson had previously received both an answer to the complaint and responses

10 to interrogatories that indicated any theory of liability would fail against the named defendant,
   Mammoth Recreations.12 Moreover, Mammoth Recreations’ counsel had also sent a letter to
11
   Johnson explicitly offering to stipulate to a substitution of the “proper defendant” – Mammoth
12
   Mountain Ski Area, Inc.13 Even after receiving all this information from Mammoth Recreations,
13
   Johnson did not file a timely motion to amend the complaint, but waited until four months after
14
   the cut-off date to amend the pleadings had expired.14 The district court obviously denied
15
   Johnson’s motion.15 It is hard to see how this case supports Defendants’ Opposition.
16
           Now although the facts in Johnson did not rise to the level of good cause, here Switch’s
17
   actions stand in stark contrast to Johnson’s and epitomize good cause. Again, Switch has not
18
   received any documents from Defendants, but additionally – as seen from both parties briefs –
19
   the parties’ discussions regarding discovery responses has been ongoing for many months and
20 recently resulted in Defendants filing a request for a pretrial conference.16 The parties are clearly

21 actively pursuing their cases and are attempting to address the issues. Moreover, Switch timely

22 filed its request for an extension prior to expiration of the October 10, 2019 deadline.

23
      7
        Johnson v. Mammoth Recreations, Inc., 975 F.2d 604, 609 (9th Cir. 1992).
24    8
        Id. (Internal citations omitted).
      9
        Id.
25    10
         Id.
      11
         Id.
26    12
         Id.
      13
         Id.
27    14
         Id. at 610.
      15
         Id.
28    16
         Tueller Declaration at ¶5; see also, Dkt. 52, at Exhibits 2, 3, 4, and 5.

                                                              4
     Case 2:17-cv-02651-GMN-EJY Document 59 Filed 10/22/19 Page 5 of 16



 1
              Switch’s situation is more analogous to that addressed in Drummer v. Alpha Team Constr.,
 2 No. 218CV01251RFBNJK, 2019 WL 2518446, at *2 (D. Nev. June 17, 2019) wherein Magistrate

 3 Judge Koppe found that good cause existed to modify deadlines because the plaintiff did not

 4 receive documents from the defendant concerning the relevant issues until six months after the

 5 cut-off deadline.17 Because Defendants have not produced any documents it is unreasonable for

 6 Switch to be required to disclose experts and expert reports to support its claims. The lack of

 7 produced documents would result in an incomplete evaluation of the issues and make preparation

 8 of a comprehensive report by Switch’s experts impossible. Therefore the relevant deadline

 9 “cannot reasonably be met.” This being the case, good cause exists to grant Switch’s Motion,

10 and Switch respectfully requests the same.

11 B.         Disregarding Defendant’s biased conjecture concerning Switch’s actions, the totality
              of the facts establishes excusable neglect.
12
              If the Court determines that the appropriate standard is “excusable neglect” then Plaintiff
13
      meets that standard as well.
14
              Considering all factors, the timing of Switch filing its Motion is excusable because the
15
      affect on Defendants is minimal. Additionally, Defendants’ lack of document production and
16
      Switch’s recent retention of counsel further establishes a valid reason for the delay. There is no
17 dispute between the parties that determining “whether neglect is excusable is an equitable one

18 that depends on at least four factors: (1) the danger of prejudice to the opposing party; (2) the

19 length of the delay and its potential impact on the proceedings; (3) the reason for the delay; and
20 (4) whether the movant acted in good faith.”18 The Court should consider all factors, as no single

21 factor is dispositive.19

22            First, if granted, Switch’s Motion will cause no prejudice to Defendants. Switch has

23 produced hundreds of documents through both its own disclosures and in response to Defendants’

24 discovery requests. Defendants have thus been able to evaluate and analyze these documents,

25 provide them to their expert, and consequently serve an expert report. Even if Defendants’ expert
   did not rely upon Switch’s documents – as Defendants claim – Defendants at least had the
26

27
      17
         Drummer v. Alpha Team Constr., No. 218CV01251RFBNJK, 2019 WL 2518446, at *2 (D. Nev. June 17, 2019).
28    18
         Derosa, No. 2:13-CV-0137-JCM-NJK, 2013 WL 3975764, at *1. (Emphasis added).
      19
         See Id.
                                                         5
     Case 2:17-cv-02651-GMN-EJY Document 59 Filed 10/22/19 Page 6 of 16



 1
      opportunity to ascertain that information for themselves through an independent review and
 2 analysis. Switch has not had that chance.

 3            Moreover, Defendants would not be prejudiced because the rebuttal expert deadline is still
 4 outstanding and would be moved if the Court granted the Motion. Accordingly, Defendants

 5 would get the same opportunity to rebut Switch’s expert and even depose the experts should they

 6 choose. Notably, Defendants have in fact not allowed depositions to be scheduled. In a phone

 7 call on October 11, 2019 Switch’s counsel discussed noticing depositions with Ronald Green,
                          20
 8 counsel for Defendants. In a follow-up email to formally memorialize that phone conversation,

 9 Switch’s counsel again asked for dates that each Defendant would be available for their
               21                                                               22
10 depositions. To date, no response has been received to that communication. Defendants spend
   a significant amount of their Opposition arguing for equality of treatment however they
11
   themselves are equal partners in this litigation and are beholden to the same joint case matters
12
   including discovery responses, initial disclosures, and allowing depositions to be noticed. It is
13
   easy to unilaterally don the white hat and claim the moral high ground, however Defendants’
14
   actions have not been wholly virtuous and it is disingenuous for them to assert that Switch is
15
   “game-playing” or has some nefarious motive when Defendants refuse to produce a single
16
   document.
17
           Switch is not asking this Court for relief that solely benefits itself. An extension of
18
   discovery deadlines – while indeed accommodating for Switch – will allow all relevant
19
   documents to be produced and reviewed. Each side will still have been able to adequately prepare
20 their experts and to rebut the others’ experts. There is no prejudice in that scenario. As

21 Defendants proffer no additional argument, this lack of prejudice establishes the excusable

22 neglect to grant Switch’s Motion.

23            Second, Defendants have improperly informed the Court that Switch missed the deadline
24 to file its Motion. Pursuant to LR 26-4 – as cited by Defendants – Switch may file its Motion up

25 until the deadline

26

27
      20
         Tueller Declaration at ¶6.
28    21
         See October 11, 2019 Email to Ronald Green, attached herein as Exhibit 1.
      22
         Tueller Declaration at ¶7.
                                                              6
     Case 2:17-cv-02651-GMN-EJY Document 59 Filed 10/22/19 Page 7 of 16



 1
               As stated in the Motion, it is undisputed that Defendants discovery responses state that
 2 they will not produce a single document until a protective order has been entered. This hardline

 3 posture effectively halts this lawsuit. However, both parties have since submitted proposed

 4 protective orders to the Court and are awaiting an order regarding the same. Switch is prepared

 5 to abide by the Court’s decision and eagerly anticipates the Court’s decision and Defendants’

 6 subsequent production of documents. This is applicable to the present Motion because any delay

 7 from Switch’s request is nominal as there is this previous submission of protective orders that

 8 will need to be resolved prior to the production of documents. Therefore the timing of Switch’s

 9 Motion will have a minimal delay and for the reasons stated supports a finding of excusable

10 neglect.
           Third, as addressed in the Motion, if the Court needs further reason to extend deadlines
11
   given Defendants’ failure to produce a single document, Hutchison & Steffen, PLLC only
12
   recently appeared in this matter and has been attempting to gather and review all relevant
13
   pleadings, documents, and correspondence.23 Defendants’ pervasive denigration of Switch’s
14
   prior counsel in their pleadings notwithstanding, Defendants have essentially argued against the
15
   timing of Switch retention of new counsel from two conflicting positions. On one hand, in
16
   Defendant’s Opposition it states that Hutchison & Steffen has been Switch’s counsel since July.24
17
   However, on the other hand, Defendants’ Request for Pretrial Conference previously argued that
18
   Hutchison & Steffen had not been retained in this matter, but was assisting in a limited capacity.25
19
   Thus it appears that Defendants themselves were either unsure of Hutchison & Steffens’ role in
20 this lawsuit or are attempting to get multiple bites out of the apple. To a degree it is

21 understandable that Defendants are confused. However, this is Switch’s point and would argue

22 that Defendants – and more importantly the Court – recognize and appreciate the issues new

23 counsel faced when entering this case. Defendants’ duplicitous argument does not support their

24 position that Switch’s counsel has not acted with excusable neglect, but instead shows the

25 confusion that justifies Switch’s delay in filing its Motion.

26

27    23
         Tueller Declaration at ¶8.
      24
         See Dkt. 57, at page 9:9-11.
28    25
         See Dkt. 48, at fn 1.

                                                      7
     Case 2:17-cv-02651-GMN-EJY Document 59 Filed 10/22/19 Page 8 of 16



 1
               Although Switch’s discovery of the impending expert disclosure deadline was clearly
 2 unfortunate timing, immediate action was taken and Switch’s counsel immediately broached the

 3 issue with Defendants’ counsel in an attempt to address the issue.26 Mr. Green informed Mr.

 4 Tueller that any extension would have to be approved by Defendants who would conveniently

 5 not be available until the next day – after the deadline had expired.27 Delaying the filing of the

 6 Motion further was not an option and Switch was forced to immediately proceed without waiting

 7 for Defendants’ response – who ultimately rejected Switch’s request to extend the discovery
              28
 8 deadlines.

 9             Switch’s reasons for the delay in filing are valid and are based on clear issues that all

10 parties can appreciate. The Court, in its discretion, should find that Switch’s reasons constitute
   excusable neglect.
11
            Fourth, Switch’s Motion, timely filed, is a testament to Switch’s good faith efforts.
12
   Defendants spend the majority of their opposition: vilifying Switch’s efforts to obtain discovery,
13
   ignoring their own lack of document production, and bemoaning the specific time that the Motion
14
   was filed. These arguments do not undermine Switch’s good faith petition. Regardless of the
15
   timing of this Motion or the change in counsel, Defendants’ claim their pending Request for
16
   pretrial conference and the proposed protective order submissions continue to act as a total
17
   constraint on discovery. It is unintelligible how the Court’s failure to rule on Defendants’
18
   proposed protective order submission should justify Defendants in taking the position that it does
19
   not have to produce a single document before the expert disclosure deadline. It is incredible,
20 literally, that Defendants can ascribe the desire to have some documents before preparing an

21 expert report to some nefarious intent. Defendants seem to have forgotten that each party is

22 allowed rebuttal experts to contest the findings of the other’s expert. That deadline has not passed,

23 and has been expressly requested to be continued.

24             Ultimately, in considering each and every factor, Switch’s conduct and delay in filing the
25 Motion can reasonable be considered excusable neglect. Consequently, under either standard,

26 Switch has met its burden and the Court should grant the Motion.

27
      26
         See Dkt. 55, Exhibit 3 at ¶¶9-10.
28    27
         Id. at ¶¶11, 13; see also Tueller Declaration at ¶9.
      28
         Tueller Declaration at ¶10.
                                                                8
     Case 2:17-cv-02651-GMN-EJY Document 59 Filed 10/22/19 Page 9 of 16



 1
      2.      Conclusion.
 2            The Motion should be granted and the deadlines should be extended as follows, so that
 3 expert disclosures occur after fact discovery:

 4                                                                        Current    Proposed

 5         Completion of Discovery                                        12/9/19    Unchanged

 6         Initial expert disclosures                                     10/10/19   2/7/20
 7
           Rebuttal expert disclosures                                    11/8/19    3/6/20
 8
           Parties to file dispositive motions                            1/8/20     5/5/20
 9

10                                                  HUTCHISON & STEFFEN, PLLC
11
                                                    /s/ Piers R. Tueller
12                                                  __________________________________
                                                    Mark A. Hutchison (4639)
13                                                  Jacob A. Reynolds (10199)
                                                    Piers R. Tueller (14633)
14                                                  Peccole Professional Park
                                                    10080 West Alta Drive, Suite 200
15
                                                    Las Vegas, NV 89145
16
                                                    Samuel Castor (11532)
17                                                  Anne-Marie Birk (12330)
                                                    SWITCH, LTD.
18                                                  7135 South Decatur Blvd.
19                                                  Las Vegas, Nevada 89118

20                                                  Attorneys for Plaintiff

21

22

23

24

25

26

27

28

                                                      9
 Case 2:17-cv-02651-GMN-EJY Document 59 Filed 10/22/19 Page 10 of 16



 1                                   CERTIFICATE OF SERVICE

 2          I hereby certify that on the 22nd day of October, 2019, the foregoing document entitled:
 3
     REPLY IN SUPPORT OF SWITCH, LTD.’S MOTION TO EXTEND DEADLINES FOR
 4
     DISCLOSURE OF EXPERTS AND EXPERT REPORTS (First Request) was served via
 5
     electronic service through the United States District Court for the District of Nevada’s ECF
 6
     System upon each party in the case who is registered as an electronic case filing user with the
 7

 8 Clerk.

 9

10                                              /s/ Bobbie Benitez    ________
                                           An employee of Hutchison & Steffen, PLLC
11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28

                                                    10
Case 2:17-cv-02651-GMN-EJY Document 59 Filed 10/22/19 Page 11 of 16




                INTENTIONALLY LEFT BLANK
                    EXHIBIT PAGE ONLY




                      EXHIBIT 1
          Case 2:17-cv-02651-GMN-EJY Document 59 Filed 10/22/19 Page 12 of 16


Archived: Tuesday, October 22, 2019 5:20:59 PM
From: Piers R. Tueller
Sent: Friday, October 11, 2019 2:58:00 PM
To: Ron Green
Cc: Chad A. Harrison
Subject: Switch v. Fairfax
Importance: Normal


Ron –

It was good talking to you this afternoon and while we are disappointed that Defendants will not agree to
move the deadline for the disclosure of expert and expert reports I appreciate you considering our request.

As discussed we would like to schedule a time to depose both Mr. Fairfax and the PMK of MTech – who it
sounds like would also be Mr. Fairfax. Could you please provide some possible dates Mr. Fairfax could be
available in early November?

Please feel free to let me know if you have any questions or issues that need to be addressed.

Thanks,
Case 2:17-cv-02651-GMN-EJY Document 59 Filed 10/22/19 Page 13 of 16




                INTENTIONALLY LEFT BLANK
                    EXHIBIT PAGE ONLY




                      EXHIBIT 2
  Case 2:17-cv-02651-GMN-EJY Document 59 Filed 10/22/19 Page 14 of 16



 1 Mark A. Hutchison (4639)
   Jacob A. Reynolds (10199)
 2 Piers R. Tueller (14633)
   HUTCHISON & STEFFEN, PLLC
 3
   Peccole Professional Park
 4 10080 West Alta Drive, Suite 200
   Las Vegas, Nevada 89145
 5 Telephone: (702) 385-2500
   Fax: (702) 385-2086
 6 mhutchison@hutchlegal.com
   jreynolds@hutchlegal.com
 7
   ptueller@hutchlegal.com
 8
   Samuel Castor (11532)
 9 Anne-Marie Birk (12330)
   SWITCH, LTD.
10 7135 South Decatur Blvd.
   Las Vegas, Nevada 89118
11
   Telephone: (702) 444-4111
12 sam@switch.com
   abirk@switch.com
13
   Attorneys for Plaintiff
14

15                             UNITED STATES DISTRICT COURT
                                        DISTRICT OF NEVADA
16
   SWITCH, LTD., a Nevada limited liability              CASE NO. 2:17-cv-02651-GMN-EJY
17 company,

18
                           Plaintiff,                    DECLARATION OF PIERS R.
19                                                       TUELLER
     vs.
20
   STEPHEN FAIRFAX; MTECHNOLOGY; and
21 DOES 1 through 10; ROE ENTITIES 11 through

22 20, inclusive,

23                         Defendants.

24
           I, Piers R. Tueller, under penalty of perjury, hereby declare as follows:
25

26         1.     I am an associate at the law firm Hutchison & Steffen, PLLC and counsel for

27 Switch in the above-referenced matter.

28         2.     I am over the age of 18 and I make the statements in this declaration pursuant to

                                                    1
  Case 2:17-cv-02651-GMN-EJY Document 59 Filed 10/22/19 Page 15 of 16



 1 my own first-hand knowledge and would be competent to testify to the statements made therein.

 2          3.        Defendants responded to Switch’s Requests for the Production of Documents on
 3
     June 27, 2019.
 4
            4.        In the course of this litigation Switch has produced documents through its
 5
     disclosures and in response to discovery requests. Conversely Defendants have not produced
 6
     any documents.
 7

 8          5.        Because Switch has not received any documents from Defendants, both parties

 9 have engaged in discussions regarding Defendants’ discovery responses for many months which

10 recently resulted in Defendants filing a request for a pretrial conference

11
            6.        In addition to document production the parties have discussed noticing
12
     depositions. In a phone call on October 11, 2019 I discussed noticing the depositions of both
13
     Defendants with Ronald Green, Defendants’ counsel.
14

15          7.        After that phone call I sent a follow-up email to Mr. Green to formally

16 memorialize our phone conversation and to again ask for available dates to set the Defendants’

17 depositions. I have never received a response to that communication.

18          8.        As has been stated in the Motion, Hutchison & Steffen, PLLC has only recently
19
     appeared in this matter and has been attempting to gather and review all relevant pleadings,
20
     documents, and correspondence
21
            9.        On October 10, 2019 – the expert disclosure deadline – I called Mr. Green to
22

23 meet and confer on the deadline to disclose experts and expert reports. Because of the time

24 difference Mr. Green stated that he would be unable obtain approval from his client’s until the

25 next day – after the deadline had expired.

26
            10.       Because October 10, 2019 was the deadline, Switch could not delay filing a
27
     motion to extend the deadlines and Switch immediately proceed without waiting for
28
     Defendants’ response – who ultimately rejected Switch’s request to extend the discovery
                                                      2
 Case 2:17-cv-02651-GMN-EJY Document 59 Filed 10/22/19 Page 16 of 16



 1 deadlines

 2
            Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is
 3
     true and correct.
 4
            Executed this 22nd day of October, 2019.
 5

 6                                                       /s/ Piers R. Tueller
                                                  Piers R. Tueller, Esq.
 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28

                                                    3
